PER CURIAM:
We affirm for substantially the reasons stated by Judge Duffy. See CBS, Inc. v. Liederman, 866 F.Supp. 763 (S.D.N.Y.1994). We add only that the sole issue resolved concerns the use of the name “Television City” for a restaurant in New York City. Because of the fact-specific nature of the issues and the need for a record posing these issues in a concrete fashion, we do not address the propriety of the use of that name in other commercial or geographic contexts. Specifically, we do not address the marketing of memorabilia or other items bearing the name or the opening of a second restaurant in Los Angeles.